108 F.3d 1372
NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Michael R. FULLER;  Nancy J. Halstead, Plaintiffs-Appellants,v.COMMONWEALTH of Virginia, Defendant-Appellee.
No. 96-2552.
United States Court of Appeals, Fourth Circuit.
Submitted:  Feb. 27, 1997.Decided:  March 10, 1997.

Michael R. Fuller, Nancy J. Halstead, Appellants Pro Se.  Rita Marie Sampson, OFFICE OF THE ATTORNEY GENERAL OF VIRGINIA, Richmond, Virginia, for Appellee.
Before MURNAGHAN, NIEMEYER, and MOTZ, Circuit Judges.
PER CURIAM:


1
Appellants appeal the district court's order denying their motion to remove their state criminal prosecution from the Commonwealth of Virginia to a federal court.  We have reviewed the record and the district court's opinion and find no reversible error.  Accordingly, we affirm on the reasoning of the district court.  Fuller v. Virginia, No. CA-96-1456-A (E.D.Va. Oct. 10, 1996).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.


2
AFFIRMED.